IN THE SUPREME COURT OF PENNSYLVANIA



In the Matter of                            : No. 77 DB 2016 (No. 56 RST 2016)
                                            :
                                            :
GEORGE BRUNELLE                             : Attorney Registration No. 55756
                                            :
PETITION FOR REINSTATEMENT                  :
 FROM INACTIVE STATUS                       : (Out of State)


                                        ORDER


PER CURIAM


       AND NOW, this 29th day of July, 2016, the Report and Recommendation of

Disciplinary Board Member dated July 15, 2016, is approved and it is ORDERED that

George Brunelle, who has been on Inactive Status, has never been suspended or

disbarred, and has demonstrated that he has the moral qualifications, competency and

learning in law required for admission to practice in the Commonwealth, shall be and is,

hereby reinstated to active status as a member of the Bar of this Commonwealth. The

expenses incurred by the Board in the investigation and processing of this matter shall

be paid by the Petitioner.



       Justice Mundy did not participate in the consideration or decision of this matter.